REGISTRATION RIGHTS AGREEMENT

Registration  Rights  Agreement  (the  “Agreement”),  dated  as  of  April  22,
 2014,  by  and

between   RADTEK,   INC,   a   corporation   organized   under   the   laws   of
  Nevada,   USA   (the

“Company”),  and  Dutchess  Opportunity  Fund,  II,  LP,  a   Delaware  Limited
 Partnership   (the

“Investor”).

Whereas,  in  connection  with  the  Investment  Agreement  by  and  between
 the  Company

and  the  Investor  of  this  date  (the  “Investment  Agreement”),  the
 Company  has  agreed  to  issue

and  sell  to  the  Investor  up  to  40,000,000  shares  of  the  Company’s
 Common  Stock,  $0.001  par

value  per  share  (the  “Common  Stock”),  to  be  purchased  pursuant  to  the
 terms  and  subject  to

the conditions set forth in the Investment Agreement; and

Whereas,  to  induce  the  Investor  to  execute  and  deliver  the  Investment
 Agreement,  the

Company  has  agreed  to  provide  certain  registration  rights  under  the
 Securities  Act  of  1933,  as

amended,   and   the   rules   and   regulations   thereunder,   or   any
  similar   successor   statute

(collectively,  the  “1933  Act”),  and  applicable  state  securities  laws,
 with  respect  to  the  shares  of

Common Stock issuable pursuant to the Investment Agreement.

Now  therefore,  in  consideration  of  the  foregoing  promises  and  the
 mutual  covenants

contained  hereinafter  and  other  good  and  valuable  consideration,  the
 receipt  and  sufficiency  of

which are hereby acknowledged, the Company and the Investor hereby agree as
follows:



Section 1.

DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

“Execution Date” means the date of this Agreement set forth above.

“Person”  means  a  corporation,  a  limited  liability  company,  an
 association,  a  partnership,

an  organization,  a  business,  an  individual,  a  governmental  or  political
 subdivision  thereof  or  a

governmental agency.

“Principal  Market”  shall  mean  Nasdaq  Capital  Market,  the  NYSE  Amex,
 the  New  York

Stock  Exchange,  the  Nasdaq  Global  Market,  the  Nasdaq  Global  Select
 Market,  OTC  Bulletin

Board  or  OTCQB,  whichever  is  the  principal  market  on  which  the  Common
 Stock  of   the

Company is listed.

“Register,”   “Registered,”   and   “Registration”   refer   to   the
  Registration   effected   by

preparing  and  filing  one  (1)  or  more  Registration  Statements  in
 compliance  with  the  1933  Act

and  pursuant  to  Rule  415  under  the  1933  Act  or  any  successor  rule
 providing  for  offering

securities on a  continuous basis (“Rule 415”), and the declaration or ordering
of  effectiveness of

such  Registration  Statement(s) by  the  United  States Securities and
 Exchange  Commission  (the

“SEC”).

“Registrable  Securities”  means  (i)  the  shares  of  Common  Stock  issued
 or  issuable

pursuant  to  the  Investment  Agreement,  and  (ii)  any  shares  of  capital
 stock  issued  or  issuable

with  respect  to  such  shares  of  Common  Stock,  if  any,  as  a  result  of
 any  stock  split,  stock

dividend,  recapitalization,  exchange  or  similar  event  or  otherwise,
 which  have  not  been  (x)

included  in  the  Registration  Statement  that  has  been  declared  effective
 by  the  SEC,  or  (y)  sold

 





under  circumstances  meeting  all  of   the  applicable  conditions  of   Rule
 144   (or  any  similar

provision then in force) under the 1933 Act.

“Registration   Statement”   means   the   registration   statement   or
  statements   of   the

Company filed under the 1933 Act covering the Registrable Securities.

All capitalized  terms used  in  this Agreement  and not otherwise defined
herein  shall have

the same meaning ascribed to them as in the Investment Agreement.



Section 2.

REGISTRATION.



(a)

Subject  to  Section  3(g), the  Company shall,  within  twenty-one  (21) days
after the

date  of  this Agreement, file  with the  SEC the  Registration  Statement  or
Registration  Statements

(as  is  necessary)  on  Form  S-1  (or,  if  such  form  is  unavailable  for
 such  a  registration,  on  such

other  form  as  is  available  for  such  registration),  covering  the  resale
 of  all  of  the  Registrable

Securities,   which   Registration   Statement(s)   shall   state   that,   in
  accordance   with   Rule   416

promulgated  under  the  1933  Act,  such  Registration  Statement  also  covers
 such  indeterminate

number of additional shares of Common Stock as may become issuable upon stock
splits, stock

dividends   or   similar   transactions.     The   Company   shall   initially
  register   for   resale   up   to

40,000,000  shares  of  Common  Stock,  except  to  the  extent  that  the  SEC
 requires  the  share

amount to be reduced as a condition of effectiveness.



(b)

Intentionally Omitted.



(c)

The  Company  agrees  not  to  include  any  other  securities  in  the
 Registration

Statement  covering  the  Registrable  Securities without  the  Investor’s
 prior  written  consent  which

the Investor may withhold in  its sole discretion.  Furthermore,  the Company
agrees that it  will not

file  any  other  Registration  Statement  for  other  securities,  until
 thirty  calendar  days  after  the

Registration Statement for the Registrable Securities is declared effective by
the SEC.



Section 3.

RELATED OBLIGATIONS.

At  such  time as the  Company is obligated  to  prepare  and file  the
 Registration  Statement

with  the  SEC  pursuant  to  Section  2(a),  the  Company  shall  have  the
 following  obligations  with

respect to the Registration Statement:



(a)

The   Company   shall   use   all   commercially   reasonable   efforts   to
  cause   such

Registration  Statement  relating  to  the  Registrable  Securities  to  become
 effective  within  ninety

(90) days after the date  that the  Registration Statement  is filed and shall
keep such  Registration

Statement  effective  until  the  earlier  to  occur  of   the  date  on  which
 (A)  the  Investor  shall  have

sold all the  Registrable Securities;  or (B) the  Company has no right to sell
any additional shares



of   Common   Stock   under   the   Investment   Agreement   (the
  “Registration   Period”).

The

Registration  Statement  (including  any  amendments  or  supplements  thereto
 and  prospectuses

contained  therein)  shall  not  contain  any  untrue  statement  of  a
 material  fact  or  omit  to  state  a

material fact  required  to  be  stated  therein,  or necessary to  make  the
 statements therein,  in  light

of  the  circumstances  in  which  they  were  made,  not  misleading.  The
 Company  shall  use  all

commercially  reasonable  efforts  to  respond  to  all SEC  comments  within
 ten  (10) business days

from  receipt  of  such  comments  by  the  Company.  The  Company  shall  use
 all  commercially

reasonable  efforts  to  cause  the  Registration  Statement  relating  to  the
 Registrable  Securities  to

become  effective  no  later  than  five  (5)  business   days  after  notice
 from  the  SEC  that  the

Registration   Statement   may   be   declared   effective.     The   Investor
  agrees   to   provide   all

 

2





information which it is required by law to provide to the Company, including the
intended method

of  disposition  of  the  Registrable  Securities,  and  the  Company’s
obligations set forth  above  shall

be conditioned on the receipt of such information.



(b)

The  Company  shall  prepare  and  file  with  the  SEC  such  amendments
 (including

post-effective amendments) and  supplements to the  Registration Statement and
 the  prospectus

used in connection with such Registration Statement, which prospectus is to be
filed pursuant to

Rule  424  promulgated  under  the  1933  Act,  as  may  be  necessary  to  keep
 such  Registration

Statement  effective  during  the  Registration  Period,  and,  during  such
 period,  comply  with  the

provisions  of  the  1933  Act  with  respect  to  the  disposition  of  all
 Registrable  Securities  of  the

Company  covered  by  such  Registration  Statement  until  such  time  as  all
 of  such  Registrable

Securities  shall  have  been  disposed  of  in  accordance  with  the  intended
 methods  of  disposition

by  the  Investor  thereof  as  set  forth  in  such  Registration  Statement.
  In  the  event  the  number  of

shares   of   Common   Stock   covered   by   the   Registration   Statement
  filed   pursuant   to   this

Agreement  is  at  any  time  insufficient  to  cover  all  of  the  Registrable
 Securities,  the  Company

shall  amend  such  Registration  Statement,  or  file  a  new  Registration
 Statement  (on  the  short

form  available  therefor,  if  applicable),  or both,  so  as  to  cover all
 of  the  Registrable  Securities,  in

each  case,  as  soon  as  practicable,  but  in  any  event  within  fifty
 (50)  calendar  days  after  the

necessity  therefor  arises  (based  on  the  then  Purchase  Price  of  the
 Common  Stock  and  other

relevant  factors  on  which  the  Company  reasonably  elects  to  rely),
 assuming  the  Company  has

sufficient  authorized  shares  at  that  time,  and  if  it  does  not,  within
 fifty  (50)  calendar  days  after

such  shares are  authorized.   The  Company  shall  use  commercially
 reasonable  efforts  to  cause

such amendment and/or new Registration Statement to become effective as soon as
practicable

following the filing thereof.



(c)

The  Company  shall  make  available  to  the  Investor  whose  Registrable
 Securities

are  included  in  any  Registration  Statement  and  its  legal  counsel
 without  charge  (i)  if  requested

by the Investor, promptly after the same is prepared and filed with the SEC at
least one (1) copy

of  such  Registration  Statement  and  any  amendment(s)  thereto,  including
 financial  statements

and  schedules, all documents incorporated therein  by reference and  all
exhibits,  the  prospectus

included  in  such  Registration  Statement  (including  each  preliminary
 prospectus)  and,  with

regards to such  Registration Statement(s), any correspondence by or on behalf
 of  the Company

to  the  SEC  or  the  staff  of  the  SEC  and  any  correspondence  from  the
 SEC  or  the  staff  of  the

SEC  to  the  Company  or  its  representatives;  and  (ii)  upon  the
 effectiveness  of  any  Registration

Statement, the Company shall make available copies of  the prospectus, via
EDGAR, included in

such Registration Statement and all amendments and supplements thereto.



(d)

The Company shall use commercially reasonable efforts to (i) register and
qualify

the  Registrable  Securities  covered by the  Registration  Statement under such
 other securities or

“blue  sky”  laws  of  such  states  in  the  United  States  as  the  Investor
 reasonably  requests;  (ii)

prepare  and  file  in  those  jurisdictions,  such  amendments  (including
 post-effective  amendments)

and  supplements  to  such  registrations  and  qualifications  as  may  be
 necessary  to  maintain  the

effectiveness  thereof  during  the  Registration  Period;  (iii)  take  such
 other  actions  as  may  be

necessary  to  maintain  such  registrations  and  qualifications  in  effect
 at  all  times  during  the

Registration  Period,  and  (iv)  take  all  other  actions  reasonably
 necessary  or  advisable  to  qualify

the  Registrable  Securities  for  sale  in  such  jurisdictions;  provided,
 however,  that  the  Company

shall  not  be  required  in  connection  therewith  or  as  a  condition
 thereto  to  (x)  qualify  to  do

business  in  any  jurisdiction  where  it  would  not  otherwise  be  required
 to  qualify  but  for  this

Section 3(d), or (y) subject itself  to general taxation  in any such
jurisdiction.   The Company shall

promptly  notify  the  Investor  who  holds  Registrable  Securities  of  the
 receipt  by  the  Company  of

any  notification  with  respect  to  the  suspension  of  the  registration  or
 qualification  of  any  of  the

 

3





Registrable  Securities  for  sale  under  the  securities  or  “blue  sky”
 laws  of  any  jurisdiction  in  the

United  States  or  its  receipt  of  actual  notice  of  the  initiation  or
 threatening  of  any  proceeding  for

such purpose.



(e)

As  promptly  as  practicable  after  becoming  aware  of  such  event,  the
 Company

shall  notify  the  Investor  in  writing  of  the  happening  of  any  event
 as  a  result  of  which  the

prospectus   included   in   the   Registration   Statement,   as   then   in
  effect,   includes   an   untrue

statement  of  a  material  fact  or  omission  to  state  a  material fact
 required  to  be  stated  therein  or

necessary  to  make  the  statements  therein,  in  light  of  the
 circumstances under  which  they  were

made,  not  misleading  (“Registration  Default”)  and  use  all  diligent
 efforts  to  promptly  prepare  a

supplement  or amendment  to  such  Registration  Statement  and  take  any
other  necessary  steps

to  cure  the  Registration  Default  (which,  if  such  Registration  Statement
 is  on  Form  S-3,  may

consist  of  a  document  to  be  filed  by  the  Company  with  the  SEC
 pursuant  to  Section  13(a),

13(c),  14  or  15(d) of  the  1934  Act  (as defined  below) and  to be
 incorporated  by reference  in  the

prospectus)  to  correct  such  untrue  statement  or  omission,  and  make
 available  copies  of  such

supplement  or amendment  to  the  Investor.  The  Company shall  also  promptly
notify  the  Investor

(i)  when  a  prospectus  or  any  prospectus  supplement  or  post-effective
 amendment  has  been

filed,  and  when  the  Registration  Statement  or  any  post-effective
 amendment  has  become

effective;  (ii)  of  any  request  by  the  SEC  for  amendments  or
 supplements  to  the  Registration

Statement  or  related  prospectus  or  related   information,   (iii)  of   the
  Company’s   reasonable

determination   that   a   post-effective   amendment   to   the   Registration
  Statement   would   be

appropriate,  (iv)  in  the  event  the  Registration  Statement  is  no  longer
 effective,  or  (v)  if  the

Registration Statement  is  stale  as a  result  of  the  Company’s failure  to
 timely file  its financials or

otherwise.  If  a  Registration  Default  occurs  during  the  period
 commencing  on  the  Put  Notice

Date and ending on the  Closing Date,  the Company acknowledges that  its
failure to  cure such a

Registration  Default  within  ten  (10)  business  days  will  cause  the
 Investor  to  suffer  damages  in

an amount that will be difficult to ascertain.



(f)

The   Company   shall   use   all   commercially   reasonable   efforts   to
  prevent   the

issuance  of  any  stop  order  or  other   suspension  of  effectiveness  of
 the  Registration  Statement,

or  the  suspension  of  the  qualification  of  any  of  the  Registrable
 Securities  for  sale  in  any

jurisdiction  and,  if  such an order or  suspension is issued,   to obtain the
 withdrawal of  such order

or  suspension  at  the  earliest  possible  moment  and  to  notify  the
 Investor  holding  Registrable

Securities  being  sold  of  the  issuance  of  such  order  and  the
  resolution  thereof  or  its  receipt  of

actual  notice  of  the  initiation  or  threat  of  any  proceeding  concerning
 the  effectiveness  of  the

Registration Statement.



(g)

The  Company  shall permit  the  Investor  and  one  (1)  legal  counsel,
 designated  by

the  Investor,  to  review  and  comment  upon  the  Registration  Statement
 and  all  amendments and

supplements  thereto  at  least  one  (1)  calendar  day  prior  to  their
 filing  with  the  SEC.   However,

any  postponement  of  a  filing  of  a  Registration  Statement  or  any
 postponement  of  a  request  for

acceleration  or  any  postponement  of   the  effective  date  or
 effectiveness  of  a   Registration

Statement  by  written  request  of  the  Investor  (collectively,  the
 "Investor's  Delay")  shall not  act  to

trigger any penalty of  any kind,  or any cash  amount  due  or any in-kind
 amount due  the  Investor

from  the  Company  under  any  and  all  agreements  of  any  nature  or  kind
 between  the  Company

and  the  Investor.   The  event(s) of  an  Investor's  Delay shall  act  to
 suspend  all obligations of  any

kind  or nature of  the  Company under any and  all agreements of  any nature
 or kind between  the

Company and the Investor.



(h)

Intentionally Omitted.

 

4









(i)

The   Company   shall   hold   in   confidence   and   not   make   any
  disclosure   of

information  concerning  the  Investor  unless  (i)  disclosure  of  such
 information  is  necessary  to

comply  with  federal  or  state  securities  laws,  (ii)  the  disclosure  of
 such  information  is  necessary

to  avoid  or correct  a  misstatement  or omission  in any Registration
Statement,  (iii) the  release  of

such  information  is  ordered  pursuant  to  a  subpoena  or  other final,
 non-appealable  order from  a

court  or  governmental  body  of  competent  jurisdiction,  (iv)  such
 information  has  been  made

generally  available  to  the  public  other  than  by  disclosure  in
 violation  of  this  Agreement  or  any

other  agreement,  or  (v)  the  Investor  has  consented  to  such  disclosure.
  The  Company  agrees

that  it  shall,  upon  learning  that  disclosure  of  such  information
 concerning  the  Investor  is  sought

in  or  by  a  court  or  governmental  body  of  competent  jurisdiction  or
 through  other  means,  give

prompt  written  notice  to  the  Investor  and  allow  the  Investor,  at  the
 Investor’s  expense,  to

undertake  appropriate  action  to  prevent  disclosure  of,  or  to  obtain  a
 protective  order  covering

such information.



(j)

The   Company   shall   use   all   commercially   reasonable   efforts   to
  maintain

designation   and   quotation   of   all   the   Registrable   Securities
  covered   by   any   Registration

Statement on the Principal Market.  The Company shall pay all fees and expenses
in  connection

with satisfying its obligation under this Section 3(j).



(k)

Intentionally Omitted.



(l)

The  Company shall  provide  a  transfer agent for  all  the  Registrable
 Securities not

later than the effective date of the first Registration Statement  filed
pursuant hereto.



(m)

If   requested  by  the  Investor,  the   Company  shall  (i)  as  soon  as
 reasonably

practical  incorporate  in  a  prospectus  supplement or  post-effective
 amendment  such  information

as  the  Investor  reasonably  determines  should  be  included  therein
  relating  to  the  sale  and

distribution of  Registrable Securities,  including,  without  limitation,
 information with  respect to the

offering  of  the  Registrable  Securities  to  be  sold  in  such  offering;
 (ii)  make  all  required  filings  of

such prospectus supplement  or post-effective  amendment  as soon as reasonably
possible  after

being  notified  of  the  matters to be  incorporated  in such prospectus
supplement  or post-effective

amendment;   and   (iii)   supplement   or   make   amendments   to   any
  Registration   Statement   if

reasonably requested by the Investor.



(n)

The   Company   shall   use   all   commercially   reasonable   efforts   to
  cause   the

Registrable Securities covered by the applicable Registration Statement  to  be
 registered  with  or

approved  by  such  other  governmental  agencies or  authorities as  may be
 necessary  to facilitate

the disposition of  such Registrable Securities.



(o)

The  Company  shall  otherwise  use  all  commercially  reasonable  efforts  to
 comply

with   all   applicable   rules   and   regulations   of   the   SEC   in
  connection   with   any   registration

hereunder.



(p)

Within  one  (1)  business  day  after  the  Registration  Statement  which
 includes

Registrable  Securities  is  declared  effective  by  the  SEC,  the  Company
 shall  deliver  to  the

transfer  agent  for  such  Registrable  Securities,  with  copies  to  the
 Investor,  a  written  notification

that such Registration Statement has been declared effective by the SEC.

 

5









Section 4.

OBLIGATIONS OF THE INVESTOR.



(a)

At  least  five  (5)  calendar  days  prior  to  the  first  anticipated  filing
 date  of  the

Registration  Statement  the  Company  shall  notify  the  Investor  in  writing
 of  the  information  the

Company  requires  from  the  Investor  for  the  Registration  Statement.    It
 shall  be  a  condition

precedent  to  the  obligations  of  the  Company  to  complete  the
 registration  pursuant  to  this

Agreement  with  respect  to  the  Registrable  Securities  and  the  Investor
 agrees  to  furnish  to  the

Company  that  information  regarding  itself,  the  Registrable  Securities
 and  the  intended  method

of   disposition   of   the   Registrable   Securities   as   shall   reasonably
  be   required   to   effect   the

registration  of  the  resale  of  such  Registrable  Securities  and  the
 Investor  shall  execute  such

documents  in  connection  with  such  registration  as  the  Company  may
 reasonably  request.  The

Investor  covenants  and  agrees  that,  in  connection  with  any  sale  of
 Registrable  Securities  by  it

pursuant  to  the  Registration  Statement,  it  shall  comply  with  the  “Plan
 of  Distribution”  section  of

the then current prospectus relating to such Registration Statement.



(b)

The   Investor,   by   its   acceptance   of   the   Registrable   Securities,
  agrees   to

cooperate  with  the  Company  as  reasonably  requested  by  the  Company  in
 connection  with  the

preparation and filing of any Registration Statement hereunder.



(c)

The  Investor  agrees  that,  upon  receipt  of  written  notice  from  the
 Company of  the

happening of  any event of the kind described in  Section 3(f) or the first
sentence of  Section 3(e),

the  Investor  will  immediately  discontinue  disposition  of  Registrable
 Securities  pursuant  to  any

Registration  Statement(s)  covering  the  resale  of  such  Registrable
 Securities  until  the  Investor’s

receipt of  the  copies of  the  supplemented  or amended  prospectus
 contemplated  by  Section  3(f)

or the first sentence of Section 3(e).



Section 5.

EXPENSES OF REGISTRATION.

All  reasonable  expenses,  other  than  underwriting  discounts and
 commissions  and  other

than   as   set   forth   in   the   Investment   Agreement,   incurred   in
  connection   with   registrations

including  comments,  filings  or  qualifications  pursuant  to  Section  2  and
 Section  3,  including,

without  limitation,  all  registration,  listing  and  qualifications  fees,
 printing  and  accounting  fees,

and fees and disbursements of counsel for the Company shall be paid by the
Company.



Section 6.

INDEMNIFICATION.

In  the  event any Registrable  Securities are  included  in  the  Registration
 Statement  under

this Agreement:



(a)

To  the  fullest  extent  permitted  by  law,  the  Company,  under  this
 Agreement,  will,

and  hereby  does,  indemnify,  hold  harmless  and  defend  the  Investor,  the
 directors,  officers,

partners,   employees,   counsel,   agents,   representatives   of,   and   each
  Person,   if   any,   who

controls,  the  Investor  within  the  meaning  of  the  1933  Act  or  the
 Securities  Exchange  Act  of

1934, as amended  (the  “1934 Act”) (each, an “Indemnified Person”), against any
losses,  claims,

damages, liabilities, judgments, fines, penalties, charges, costs, attorneys’
fees, amounts paid in

settlement   or   expenses,   joint   or   several   (collectively,   “Claims”),
  incurred   in   investigating,

preparing or defending any action,  claim,  suit,  inquiry,  proceeding,
 investigation  or  appeal taken

from  the  foregoing  by  or  before  any  court  or  governmental,
 administrative  or  other  regulatory

agency, body or the SEC, whether pending or threatened, whether or not an
indemnified party is

or  may  be  a  party  thereto  (“Indemnified  Damages”),  to  which  any of
 them  may  become  subject

insofar  as  such  Claims  (or  actions  or  proceedings,  whether  commenced
 or  threatened,  in

 

6





respect  thereof)  arise  out  of  or  are  based  upon:  (i)  any  untrue
 statement  or  alleged  untrue

statement  of  a  material  fact  in  the  Registration  Statement  or  any
 post-effective  amendment

thereto  or  in  any  filing  made  in  connection  with  the  qualification  of
 the  offering  under  the

securities  or  other  “blue  sky”  laws  of  any  jurisdiction  in  which  the
 Investor  has  requested  in

writing  that  the  Company  register  or  qualify  the  Shares  (“Blue  Sky
 Filing”),  or  the  omission  or

alleged  omission  to  state  a  material fact  required to  be  stated  therein
 or  necessary  to  make  the

statements therein, in light of  the circumstances under which the statements
therein were made,

not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained

in  the final prospectus for the  offer of  the  Registrable  Securities (as
amended  or  supplemented,

if  the  Company  files  any  amendment  thereof  or  supplement  thereto  with
 the  SEC)  or  the

omission   or   alleged   omission   to   state   therein   any   material
  fact   necessary   to   make   the

statements made therein,  in  light  of  the  circumstances under which  the
 statements therein  were

made,  not  misleading,  or  (iii)  any  violation  or  alleged  violation  by
the  Company of  the  1933  Act,

the  1934  Act,  any other  law,  including,  without  limitation,  any  state
 securities  law,  or any  rule  or

regulation  thereunder  relating  to  the  offer  or  sale  of  the  Registrable
 Securities  pursuant  to  the

Registration  Statement  (the  matters  in  the  foregoing  clauses  (i)
 through  (iii)  being,  collectively,

“Violations”).  Subject  to  the  restrictions  set  forth  in  Section  6(c)
 the  Company  shall  reimburse

each Indemnified Person, promptly as such expenses are incurred and are due and
payable, for

any  reasonable  legal  fees  or  other  reasonable  expenses  incurred  by
 them  in  connection  with

investigating  or  defending  any  such  Claim.  Notwithstanding  anything  to
 the  contrary  contained

herein,  the  indemnification  agreement  contained  in  this  Section  6(a):
 (i)  shall  not  apply  to  a

Claim  arising  out  of  or  based  upon  a  Violation  which  is  due  to  the
 inclusion  in  the  Registration

Statement of  the information furnished to the  Company by any Indemnified
Person expressly for

use  in  connection  with  the  preparation  of  the  Registration  Statement
 or  any  such  amendment

thereof or supplement thereto; (ii) shall not be available to the extent such
Claim is based on (A)

a  failure  of  the  Investor to  deliver  or  to  cause  to  be  delivered  the
 prospectus  made  available  by

the  Company;  (B)  the  Indemnified  Person’s  use  of   an  incorrect
 prospectus  despite  being

promptly  advised  in  advance  by  the  Company  in  writing  not  to  use
 such  incorrect  prospectus;

(C) the  manner of  sale of  the  Registrable Securities by the  Investor or of
 the  Investor’s failure to

register  as  a  dealer  under  applicable  securities  laws;  (D)  any
 omission  of  the  Investor  to  notify

the  Company  of  any  material  fact  that  should  be  stated  in  the
 Registration   Statement  or

prospectus   relating  to   the   Investor  or  the   manner  of   sale;   and
  (E)  any   amounts  paid   in

settlement  of  any  Claim  if  such  settlement  is  effected  without  the
 prior  written  consent  of  the

Company,  which  consent  shall  not  be  unreasonably  withheld.   Such
 indemnity  shall  remain  in

full  force  and  effect  regardless  of  any  investigation  made  by  or  on
 behalf  of  the  Indemnified

Person and  shall survive the resale of the Registrable Securities by the
Investor pursuant to the

Registration  Statement;  and  (iii)  shall  not  be  available  to  the  extent
 the  Claim  arises  out  of  the

gross negligence or willful misconduct of  the Indemnified Person.



(b)

In   connection   with   any   Registration   Statement   in   which   the
  Investor   is

participating,  the  Investor  agrees  to  severally  and  jointly  indemnify,
 hold  harmless  and  defend,

to  the  same  extent  and  in  the  same  manner  as  is  set  forth  in
 Section  6(a),  the  Company,  each

of  its   directors,  officers,  employees,  counsel,  agents  and
 representatives  and  each  Person,  if

any,  who  controls  the  Company  within  the  meaning  of  the  1933  Act  or
 the  1934  Act  (each,  an

“Indemnified  Party”),  against  any  Claim  or  Indemnified  Damages  to  which
 any  of  them  may

become  subject,  under  the  1933  Act,  the  1934  Act  or  otherwise,
 insofar  as  such  Claim  or

Indemnified  Damages  arise  out  of  or  are  based  upon  any  Violation,  in
 each  case  to  the  extent,

and only to the extent, that such Violation is due to (i) the inclusion in the
Registration Statement

of   the  written   information  furnished  to  the  Company  by  the  Investor
 expressly  for  use  in

connection with such Registration Statement; (ii) a failure of the Investor to
deliver or to cause to

be  delivered  the  prospectus  made  available  by  the  Company  or  the
 Investor’s  use  of  an

 

7





incorrect  prospectus  despite  being  timely  advised  by  the  Company  in
 writing  not  to  use  such

incorrect prospectus;  (iii) the  Investor’s failure  to register as a  dealer
under applicable  securities

laws;  (iv)  the  Investor’s  gross  negligence  or  willful  misconduct;  or
 (v)  any  omission  of  the

Investor  to  notify  the  Company  of  any  material  fact  that  should  be
 stated  in  the  Registration

Statement  or  prospectus  relating  to  the  Investor  or  the  manner  of
 sale;  and,  subject  to  Section

6(c),  the  Investor  will  reimburse  any  legal  or  other  expenses
 reasonably  incurred  by  them  in

connection   with   investigating   or   defending   any   such   Claim;
  provided,   however,   that   the

indemnity   agreement   contained   in   this   Section   6(b)   and   the
  agreement   with   respect   to

contribution  contained  in  Section  7  shall  not  apply to  amounts paid  in
 settlement  of  any Claim  if

such  settlement  is effected  without  the prior  written  consent  of  the
 Investor,  which  consent  shall

not be  unreasonably withheld.   Such  indemnity shall remain  in full force
 and effect  regardless of

any investigation  made by or on behalf  of  such  Indemnified Party and shall
survive the  resale of

the Registrable Securities by the Investor pursuant to the Registration
Statement.



(c)

Promptly  after  receipt  by  an  Indemnified  Person  or  Indemnified  Party
 under  this

Section   6   of   notice   of   the   commencement   of   any   action   or
  proceeding   (including   any

governmental  action  or  proceeding)  involving  a  Claim,  such  Indemnified
 Person  or  Indemnified

Party shall,  if  a  Claim in  respect  thereof  is to be  made  against any
indemnifying party under this

Section  6,  deliver  to  the  indemnifying  party  a  written  notice  of  the
 commencement  thereof,  and

the  indemnifying  party  shall  have  the  right  to  participate  in,  and,
 to  the  extent  the  indemnifying

party so  desires,  jointly  with  any other  indemnifying  party similarly
 noticed,  to  assume  control of

the   defense   thereof   with   counsel   mutually   satisfactory   to   the
  indemnifying   party   and   the

Indemnified  Person  or  the  Indemnified  Party,  as  the  case  may  be;
 provided,  however,  that  an

Indemnified  Person  or  Indemnified  Party,  as  the  case  may  be,  shall
 have  the  right  to  retain  its

own  counsel  with  the  fees  and  expenses  to  be  paid  by  the
 indemnifying  party,  if,  in  the

reasonable  opinion  of  counsel  retained  by  the  Indemnified  Person  or
 Indemnified  Party,  the

representation  by  counsel  of  the  Indemnified  Person  or  Indemnified
 Party and  the  indemnifying

party   would   be   inappropriate   due   to   actual   or   potential
  differing   interests   between   such

Indemnified  Person  or  Indemnified  Party  and  any  other  party  represented
 by  such  counsel  in

such  proceeding.   The  indemnifying  party  shall  pay  for  only  one  (1)
 separate  legal  counsel  for

the  Indemnified  Persons  or  the  Indemnified  Parties,  as  applicable,  and
 such  counsel  shall  be

selected by the Investor, if  the Investor is entitled to indemnification
hereunder, or the Company,

if  the  Company is entitled to  indemnification hereunder, as applicable.   The
 Indemnified  Party  or

Indemnified  Person  shall  cooperate  fully  with  the  indemnifying  party  in
 connection  with  any

negotiation or defense of any such action or Claim by the  indemnifying party
and shall furnish to

the   indemnifying   party   all   information   reasonably   available   to
  the   Indemnified   Party   or

Indemnified  Person  which  relates  to  such  action  or  Claim.   The
 indemnifying  party  shall  keep

the  Indemnified  Party  or  Indemnified  Person  fully  apprised  at  all
 times  as  to  the  status  of  the

defense  or  any  settlement  negotiations  with  respect  thereto.  No
 indemnifying  party  shall  be

liable  for  any  settlement  of  any  action,  claim  or  proceeding  affected
 without  its  written  consent;

provided,   however,   that   the   indemnifying   party   shall   not
  unreasonably   withhold,   delay   or

condition  its  consent.  No  indemnifying  party  shall,  without  the  consent
 of  the  Indemnified  Party

or  Indemnified  Person,  consent  to  entry  of  any  judgment  or  enter  into
 any  settlement  or  other

compromise  which  does not  include  as an  unconditional  term  thereof  the
 giving  by  the  claimant

or  plaintiff  to  such  Indemnified  Party  or  Indemnified  Person  of  a
 release  from  all  liability  in

respect  to  such  Claim.   Following  indemnification  as  provided  for
 hereunder,  the  indemnifying

party  shall  be  subrogated  to  all  rights  of  the  Indemnified  Party  or
 Indemnified  Person  with

respect  to  all  third  parties,  firms  or  corporations  relating  to  the
 matter  for  which  indemnification

has   been   made.     The  failure   to  deliver  written   notice   to   the
  indemnifying   party   within   a

reasonable  time  of  the  commencement  of  any  such  action  shall  not
 relieve  such  indemnifying

 

8





party of  any liability  to  the  Indemnified  Person  or Indemnified  Party
under this  Section  6,  except

to the extent that the indemnifying party is prejudiced in its ability to defend
such action.



(d)

The  indemnity  agreements  contained  herein  shall  be  in  addition  to  (i)
 any  cause

of  action or similar right of  the Indemnified Party or Indemnified Person
against the  indemnifying

party  or  others,  and  (ii)  any  liabilities  the  indemnifying  party  may
 be  subject  to  pursuant  to  the

law.



Section 7.

CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law,

the  indemnifying  party  agrees  to  make  the  maximum  contribution  with
 respect  to  any  amounts

for  which  it  would  otherwise  be  liable  under  Section  6  to  the
 fullest  extent  permitted  by  law;

provided, however, that: (i) no contribution shall be made under circumstances
where the maker

would  not  have  been  liable  for  indemnification  under  the  fault
 standards  set  forth  in  Section  6;

(ii)  no  seller  of  Registrable  Securities  guilty of  fraudulent
 misrepresentation  (within  the  meaning

of  Section  11(f)  of  the  1933  Act)  shall  be  entitled  to  contribution
 from  any  seller  of  Registrable

Securities  who  was not guilty of  fraudulent  misrepresentation;  and  (iii)
 contribution  by any seller

of  Registrable  Securities  shall  be  limited  in  amount  to  the  net
 amount  of  proceeds  received  by

such seller from the sale of such Registrable Securities.



Section 8.

REPORTS UNDER THE 1934 ACT.

With  a  view  to  making  available  to  the  Investor  the  benefits  of  Rule
 144  promulgated

under the 1933 Act or any other similar rule or regulation of  the SEC that may
at any time permit

the  Investor  to  sell  securities  of  the  Company  to  the  public  without
 registration  (“Rule  144”),

provided  that  the  Investor  holds  any  Registrable  Securities  which  are
 eligible  for  resale  under

Rule  144  and  such  information  is  necessary  in  order  for  the  Investor
 to  sell  such  Securities

pursuant to Rule 144, the Company agrees to:



(a)

make  and  keep  public  information  available,  as  those  terms  are
 understood  and

defined in Rule 144;



(b)

file  with  the  SEC  in  a  timely  manner  all  reports  and  other  documents
 required  of

the  Company under  the 1933  Act  and  the  1934  Act  so  long  as the
 Company  remains subject  to

such requirements (it being understood  that nothing herein  shall limit the
 Company’s  obligations

under  Section  5(c)  of  the  Investment  Agreement)  and  the  filing  of
 such  reports  and  other

documents is required for the applicable provisions of  Rule 144; and



(c)

furnish  to  the  Investor,  promptly  upon  request,  (i)  a  written
 statement  by  the

Company that it has complied with the reporting requirements of  Rule 144, the
1933 Act and the

1934  Act  applicable  to  the  Company,  (ii)  a  copy of  the  most  recent
 annual or quarterly  report  of

the  Company  and  such  other  reports  and  documents  so  filed  by  the
 Company,  and  (iii)  such

other  information  as  may  be  reasonably  requested  to  permit  the
 Investor  to  sell  such  securities

pursuant to Rule 144 without registration.



Section 9.

NO  ASSIGNMENT OF REGISTRATION RIGHTS.

This   Agreement   and   the   rights,   agreements   or   obligations
  hereunder   may   not   be

assigned,  by operation  of  law,  merger  or  otherwise,  and  without  the
 prior  written  consent  of  the

other party hereto, and  any purported  assignment by a party without prior
written consent of  the

 

9





other  party  will  be  null  and  void  and  not  binding  on  such  other
 party.   Subject  to  the  preceding

sentence,  all  of  the  terms,  agreements,  covenants,  representations,
 warranties  and  conditions

of  this  Agreement  are  binding  upon,  and  inure  to  the  benefit  of  and
 are  enforceable  by,  the

parties and their respective successors and assigns.

Section 10.     AMENDMENT OF REGISTRATION RIGHTS.

The  provisions  of  this  Agreement  may  be  amended  only  with  the  written
 consent  of  the

Company and the Investor.

Section 11.     MISCELLANEOUS.



(a)

Any notices or other communications required  or permitted  to  be given  under
the

terms  of  this  Agreement  must  be  in  writing  and  will  be  deemed  to
 have  been  delivered  (i)  upon

receipt,  when  delivered  personally;  (ii)  upon  receipt,  when  sent  by
 facsimile  or  email  with  the

signed   document   attached   in   PDF   format   (provided   a   confirmation
  of   transmission   is

mechanically  or  electronically  generated  and  kept  on  file  by  the
 sending  party);  or  (iii)  one  (1)

day  after  deposit  with  a  nationally  recognized  overnight  delivery
 service,  in  each  case  properly

addressed  to  the  party  to  receive  the  same.   The  addresses  and
 facsimile  numbers  for  such

communications shall be:

If  to the Company:

RADTEK, INC.

9900 Corporate Campus Dr.

Suite 3000, c/o PEG

Louisville, KY 40223

Telephone: (502) 657-6005

If  to the Investor:

Dutchess Opportunity Fund, II, LP

50 Commonwealth Ave, Suite 2

Boston, MA 02116

Telephone: (617) 301-4700

Each  party  shall  provide  five  (5)  business  days  prior  notice  to  the
 other  party  of  any

change in address, phone number, facsimile number or  e-mail address.



(b)

Failure  of  any  party  to  exercise  any  right  or  remedy  under  this
 Agreement  or

otherwise,  or  delay  by a  party  in  exercising  such  right  or  remedy,
 shall  not  operate  as  a  waiver

thereof.



(c)

This  Agreement  and  the  Investment  Agreement  constitute  the  entire
 agreement

among  the  parties  hereto  with  respect  to  the  subject  matter  hereof
 and  thereof.   There  are  no

restrictions,  promises,  warranties  or  undertakings,  other  than  those  set
 forth  or  referred  to

herein and therein.

 

10









(d)

This  Agreement  and  the  Investment  Agreement  supersede  all  prior
 agreements

and  understandings  among  the  parties  hereto  with  respect  to  the
 subject  matter  hereof  and

thereof.



(e)

The  headings  in  this  Agreement  are  for  convenience  of  reference  only
 and  shall

not  limit  or  otherwise  affect  the  meaning  hereof.    Whenever  required
 by  the  context  of  this

Agreement,  the  singular  shall  include  the  plural  and  masculine  shall
 include  the  feminine.   This

Agreement  shall not be  construed as if  it had  been  prepared by one of  the
 parties,  but  rather as

if all the parties had prepared the same.



(f)

This  Agreement  may  be  executed  in  two  or  more  identical  counterparts,
 each  of

which shall be deemed an original but all of  which shall constitute one and the
same agreement.

This  Agreement,  once  executed  by  a  party,  may  be  delivered  to  the
 other  party  hereto  by

facsimile transmission or by e-mail delivery of a PDF format of a copy of this
Agreement bearing

the signature of the party so delivering this Agreement.



(g)

Each  party  shall  do  and  perform,  or  cause  to  be  done  and  performed,
 all  such

further  acts  and  things,  and  shall  execute  and  deliver  all  such  other
 agreements,  certificates,

instruments and documents, as the other party may reasonably request  in order
to  carry out the

intent   and   accomplish   the   purposes   of   this   Agreement   and   the
  consummation   of   the

transactions contemplated hereby.



(h)

In   case   any   provision   of   this   Agreement   is   held   by   a   court
  of   competent

jurisdiction  to  be  excessive  in  scope  or  otherwise  invalid  or
 unenforceable,  such  provision  shall

be  adjusted  rather  than  voided,  if  possible,  so  that  it  is
 enforceable  to  the  maximum  extent

possible,  and  the  validity  and  enforceability  of  the  remaining
 provisions  of  this  Agreement  will

not in any way be affected or impaired thereby.

Section 12.     DISPUTES  SUBJECT  TO  ARBITRATION GOVERNED  BY  MASSACHUSETTS

LAW.

All  disputes  arising  under  this  agreement   shall  be  governed  by  and
  interpreted   in

accordance  with  the  laws  of  the  Commonwealth  of  Massachusetts,  without
 regard  to  principles

of  conflict  of  laws.    The  parties  to  this  agreement  will  submit  all
 disputes  arising  under  this

agreement  to  arbitration  in  Boston,  Massachusetts  before  a  single
 arbitrator  of  the  American

Arbitration Association (“AAA”).  The arbitrator shall be selected by
application of the rules of the

AAA,  or  by  mutual  agreement  of  the  parties,  except  that  such
 arbitrator  shall  be  an  attorney

admitted  to  practice  law  in  the  Commonwealth  of  Massachusetts.   No
 party  to  this  agreement

will  challenge  the  jurisdiction  or  venue  provisions as  provided  in  this
 section.  Nothing  contained

herein shall prevent the party from obtaining an injunction.

*.*.*

 

11





SIGNATURE PAGE OF REGISTRATION RIGHTS AGREEMENT

Your  signature  on  this  Signature  Page  evidences  your  agreement  to  be
 bound  by  the

terms and conditions of  the Investment  Agreement  and the  Registration
 Rights Agreement  as of

the date first written above.

The   undersigned   signatory   hereby   certifies   that   he   has   read
  and  understands   the

Registration  Rights   Agreement,   and  the   representations   made  by   the
 undersigned   in   this

Registration Rights Agreement are true and accurate, and agrees to be bound  by
its terms.

DUTCHESS OPPORTUNITY FUND, II, LP,

By:




Douglas H. Leighton

Managing Member of:

Dutchess Capital Management, II, LLC

General Partner to:

Dutchess Opportunity Fund, II, LP

RADTEK, INC.



By:[radtekrr42214dutchess_sig001.jpg] [radtekrr42214dutchess_sig001.jpg]

  ______

Kwang Hyun Kim

President

Signature Page to Registration Rights Agreement



